United States Securities and Exchange Commission Washington, D.C.20549 FORM 10–KSB (Mark one) XAnnual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended September 30, 2007 Transition Report Pursuant to Section 13 or 15 (d) of the of the Securities Exchange Act of 1934 Commission File Number:0-11914 CAPRIUS, INC. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2457487 (I.R.S. Employer Identification No.) One UniversityPlaza, Suite 400, Hackensack, NJ07601 (Address of principal executive offices)(Zip Code) Issuer’s telephone number:(201) 342-0900 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act:Common Stock, par value $ .01 per share (Title of Class) Check whether the issuer (1) filed all reports required to be filed under Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10–KSB [X]. Revenues for the fiscal year ended September 30, 2007:$2,664,404 Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)?Yes NoX The aggregate market value of the voting stock held by non-affiliates of the Registrant computed by reference to the price at which the stock was sold, or the average bid and ask prices of such stock as ofDecember14, 2007:$1,274,350 The number of shares outstanding of Registrant’s Common Stock, $ .01 par value, outstanding on December 14, 2007:3,849,662 shares Documents Incorporated by Reference:None Transitional Small Business Disclosure Format:Yes
